United States Court of Appeals
                                 For the First Circuit
No. 09-2386

                                    JUAN LOPERA, ET AL.,
                                      Plaintiffs, Appellants,

                                                 v.

                                TOWN OF COVENTRY, ET AL.,
                                   Defendants, Appellees.


                                              Before

                                       Lynch, Chief Judge,
                                 Torruella, Selya, Boudin, Lipez,
                                     Howard and Thompson,
                                          Circuit Judges.


                                      ORDER OF COURT
                                     Entered: May 20, 2011

       Pursuant to First Circuit Internal Operating Procedure X(C), the petition for rehearing en
banc has also been treated as a petition for rehearing before the original panel. The petition for
rehearing having been denied by the panel of judges who decided the case, and the petition for
rehearing en banc having been submitted to the active judges of this court and a majority of the
judges not having voted that the case be heard en banc, it is ordered that the petition for rehearing
and petition for rehearing en banc be denied.

       TORRUELLA, Circuit Judge, dissenting without comment.

       THOMPSON, Circuit Judge, dissenting. For the reasons expressed in my dissent from
the panel opinion, I dissent from the denial of rehearing en banc. See Lopera v. Town of Coventry,
No. 09-2386, 2011 WL 1205661 (lst Cir. April 1, 2011) (Thompson, J., dissenting in part).


                                                       By the Court:
                                                       /s/ Margaret Carter, Clerk



cc: Ms. Corcoran, Mr. DeSisto, Mr. Robinson, Mr. Bender and Ms. Bejma.